Order entered October 11, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00874-CV

                               MELINDA MORA, Appellant

                                              V.

  CHARLES WINE AND THE KANSAS CITY SOUTHERN RAILWAY COMPANY,
                            Appellees

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-16-05690-E

                                          ORDER
       Before the Court is appellant’s October 10, 2019, unopposed motion to extend the time to

file her brief on the merits. We GRANT the motion and extend the time to December 2, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE